DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
6.	Response for 101 double patenting rejection has been withdrawn. Amended claims 1 and 4 overcome statutory double patenting rejections.
Claims 1-4 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim1 is directed to “…subtractor to generate a residual block by subtracting a prediction block generated by the intra prediction from the target encoding unit; a transformation module to perform transformation on coefficients related to the residual block to derive transform coefficients; a quantization module to perform quantization on the transform coefficients to derive quantized transform coefficients; and an encoding module to perform encoding on the quantized transform coefficients, along with an MPM flag and the MPM index for the target encoding unit; wherein the left neighbor prediction mode is an intra prediction mode of a left neighbor unit adjacent to a left side of the target encoding unit and the upper neighbor prediction mode is an intra prediction mode of an upper neighbor unit adjacent to an upper side of the target encoding unit, and the MPM index is an index indicating the same candidate as the intra prediction mode of the target encoding unit, among the MPM candidates included in the MPM list, wherein the neighbor prediction mode information includes a mode number of the left neighbor prediction mode and a mode number of the upper neighbor prediction mode, wherein the prediction module determines the left neighbor prediction mode and the upper neighbor prediction mode as the MPM candidates, [[and]] wherein the prediction module determines a predetermined intra prediction mode as an additional MPM candidate when the left neighbor prediction mode is the same as the upper neighbor prediction mode; and wherein, in case the same candidate as the intra prediction mode of the target encoding unit is not present in the MPM list, remaining mode information derived from the intra prediction mode of the target encoding unit is encoded.” Which are features that are not anticipated nor obvious over the art of record. Independent claim 4 allowable for analogous reasons.  Dependent claims 2-3 are allowed for the reasons concerning the independent claim. Also, the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487